                      Case 2:21-cv-00926-MLCF-MBN Document 1-2 Filed 05/10/21 Page 1 of 9



                 CAPITOL                                                                               Capitol Corporate Services, Inc.
                                                                                                       PO Box 1831
                                                                                                       Austin, TX 78767
                 SERVICES                                                                              Phone: (800) 345-4647 Fax: (800) 432-3622
                                                                                                       rassop@capitolservices.com




                                                    Service Of Process Transmittal Notice

    ROSEMARY BARBER                                                Date Processed:              05/03/2021
    HALLIBURTON
    3000 N SAM HOUSTON PKWY E J4426E
    HOUSTON TEXAS 77032-3219                                       Completed By:                JOE DIGAETANO



                                                                   Delivery Method to Client:   FEDEX 2 DAY LETTER



                                                                   Tracking Number:             176774775977




Enclosed please find legal documents received on behalf of the client named below. These documents are
being forwarded in accordance with your instructions.



                   Date I Time Received                          Transmittal #                      Delivered to Agent by
                05/03/2021 3:00 PM in TEXAS                        TX-204230                             CERTIFIED MAIL


 With Regard to Client

  HALLIBURTON ENERGY SERVICES, INC.


 Title of Case or Action

 JOANNA R. MOUTON, ET AL. VERSUS HALLIBURTON


 Case Number                                                            Type of Document Served

  0190264                                                               CITATION/SUMMONS



 Court Name

  32ND JUDICIAL DISTRICT COURT, PARISH OF TERREBONNE, LOUISIANA




  Note




Illllll 111111111111111111111111111111111111111111111111
1-2042305
                                                                                 EXHIBIT "A"
                                 Case 2:21-cv-00926-MLCF-MBN Document 1-2 Filed 05/10/21 Page 2 of 9

                                                                                                                                          -
 f,All«.r,W~/.'-:~l'/l~.rw,W,:;,-a.w... ~,~,,,,,,4111r::,:,,,Jr/.Jr/,,/T-:I/T/.#/l/l/l,#YIAIIJ'/I/IW/Jf'/.l/l/l/#/l/l~l:.,;,w/1/l}W/l.,,,,,,,...,Jr/,.,/.1/.l,W/l?l:l/,IIV,l/l,it!PYI/IW'/l';fl/l/l/.l/l/l/l/,l"/l/l/,l.,,,,,/l/l.'Jll'/l/l.,/l/l"I.W/,,dihK/A'!W/~



Ir                                                                                           CITATION (LONG ARM STATUTE)
                                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                                              '


I
                                                                                                                                                                                                                                                                              ii
                                                                                                                                                                                                                                                                              I
i
        JOANNA R MOUTON                                                                                                                    •                                                                   Case: 0190264                                                  I
                                                                                                                                                                                                                                                                              ii

i
~
                                                                                                                                                                                                                                                                              II
I~                                                                                                                                                                                                                                    I                                       I~
I~
t       Versus
                                                                                                                                                                                                               Division: C                                                    'i
                                                                                                                                                                                                                                                                              !
J                                                                                                                                                                                                              J2"d Judicial District Court                                   I
I                                                     ,                                                                                                                                                                                                                       I
I      HALLIBURTON, ET AL
                                                                                                                                                                                                               Parisi, of Terrebonne
                                                                                                                                                                                                               State of Louisiana                                             I
I
I~ -=======================================::. 'l-
                                                                                                                                                                                                                                                                              I
!f      TO: A E GROFF, VICE PRESIDENT                                                                                                                                                                                                                                         r.'
I           HALLIBURTON ENERGY SERVICES, INC. (DELAWARE (US))                                                                                                                                                                                                                 ~
;           206 E. 9TH STREET, SUITE 1300                                                                                                                                                                                                                                     ~
~           AUSTIN, TX 78701                                                                                                                                                                                                                                                   i
.I                                                                                                                                                                                                                                                                             •
;i                   YOU ARE HEREBY SUMMONED to comply with the demand of the Petition.filed on January 8, 2021                                                                                                                                                               I~
I ,a true andfaithful copy whereofaccompanies this citation, or to make an appearance by filing an answer or                                                                                                                                                                  I
 Ii other pleading thereto, in writing with the Clerk Of Court at her office. in the City ofHouma, Louisiana within                                                                                                                                                           ~
                                                                                                                                                                                                                                                                              11

Ii~ thirty (30) days after the service hereof; and your failure to so comply will subject you to the penalty ofhaving                                                                                                                                                         t~-
,~j    a default judgment rendered against you.                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                              l
Ii                                                                                                                                                                                                                                                                            Il
If      Witness my /,and and official seal this 23RD day ofAPRIL, 2021.
                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                              I
I~                                                                                                                                                                                                                                                                            I~
~                                                                                                                                                                                                                                                                             J
 I
II                                                                                                                                                                        -           .
                                                                                                                                                                                                                                                                              !:.
                                                                                                                                                    Theresa A. Robichaux, Clerk of Court                                                                                      ,
~                                                                                                                                                                   /}            I                     /)          I                                                         ~
ii                                                                                                                                                  BY:            LO.Aul.fl. U J . [ft L J..(.                                                                               ~
 I                                                                                                                                                                             Deputy Clerk of Court
                                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                                              ,
I                                                                                                                                                                                                                                                                             ~

"1·                                                                                                                                                                                                                                                                           I.,,l
,.                                                                                                                                                                                                                                                                            I
i;,                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                              I~
I
~                                                                                                                                                                                                                                                                             ~
I                                                                                                                                                                                                                                                                             1
I
~
                                                                                                                                                                                                                                                                              I
/1,                                                                                                                                                                                                                                                                           l~
I                                                                                                                                                                                                                                                                             ~
=
i~
                                                                                                                                                                                                                                                                              ,.
                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                              it
i                                                                                                                                                                                                                                                                             ij
ff                                                                                                                                                                                                                                                                            I
'-     Requested by:                                                                                                                                                                                                                                                          i
I~     JOANNA RUTH GAIDRY, MOUTON                                                                                                                                                                                                                                             II
I      IN PROPER PERSON                                                                                                                                                                                                                                                       I
~                                                                                                                                                                                                                                                                             i
~                                                                                                                                                                                                                                                                             ~
I                                                                                                                                                                                                                                                                             '-
I
~
                                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                                              l

I@~                                                                                                                                                                                                                                                                           'l
I                                                                                                                                                                                                                                                                             ;'
aI                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                              j;



i~                                                                                                                                                                                                                                                                            I'
I
~
I
                                                                                                                                                                                                                                                                             !;
I'
~
                                                                                                                                                                                                                                                                              Il~
t
s                                                                                                                                                                                                                                                                             I~
I                                                                                                                        [SERVICE]                                                                                                                                            ~
'l                                                                                                                                                                                                                                                     .                      it
~l,W/,,.,M:IIY.I.W/I/I/Jr..:r/l/.lYl/,l.1#'/,IT/l'WYl411".tl'W.J7,l,,Y-H:IJ'Yl4'""71.:l..:V~,~:;T,/JlbN.~¥1-.,Wl4hl.<#;W,llf'/.,a:p~'P.111"1':M:l/'/,IHll'(.t1'/l~~W"l'..V'.,IMll:-:«:l/l/1411'/.l..#/l.(.r/l/l?Jr/,IT/J,Y_,,,Jf'/ft~'l,.W/l/l,4'-'l,.-;,,,,r,z,r/l~;:,tr✓,,./';
               Case 2:21-cv-00926-MLCF-MBN Document 1-2 Filed 05/10/21 Page 3 of 9
Page 1i6 CIVIL, 0190264 Transaction Date: 01/08/2021
                             1




              JOANNA R. MOUTON, ET AL.                                  •   321H1 JUDICIAL DISTRICT COURT




              VERUS NO.           JCJ~llJ ~       DIV." "               •      PARISH OF TERREBONNE
              HALLIBURTON.



                                                                        •      STATE OF LOUISIANA




                      PETITION FOR SURVIVAL ACTION AND WRONGFUL DEATH DAMAGES


                          NOW INTO COURT, through undersigned counsel, come the Petitioner, JOANNA R.
              MOUTON. a person of full age of majority. Living and residing in the Parish of Terrebonne, State
              of Louisiana. Who respectfully represent:
                                                                   1.
                          This Honorable court has subject matter jurisdiction over this matter and is the proper
              venue in accordance wjth La. C.C.P Arts. 42 and 74, and by virtue of the Louisiana. Direct
              Action statute pursuant to La R.S. 22 §1269 D. B (I) (d).
                                                                   2.
                           Made defendants herein are



          A. Halliburton Company PARENT COMPANY OF OTIS (hereafter -Halliburton) A foreign A
             foreign corporation authorized to do business and doing business in the Parish of Terrebonne. State
             of Louisiana, who insured defendants for defendants' negligent acts that caused injury to the
             petitioners and having a listed agent for service of process as Louisiana Secretary of State. 8585
             Archives Avenue, Baton Rouge.



          B. lmunnce company xyxzy.



                                                                   3.
                  1
                      I    The true names and capacities, whether individll84 corporate, associate or otherwise, of
              defendants, inclusive, are unknown        to   plaintiffs, who therefore sue said defendants by such
             fictitious or other names and capacities as are alleged here in below and will ask leave to amend
             this complaint upon same being ascertained. Plaintiffs are informed and believe and thereon allege
             that each of the defendants designated herein is negligently responsible in some manner for the
              events and happenings herein referred to and negligently caused injury and damage proximately
              thereby to the plaintiffs as h~in alleged.                                    -· _   ·--··-··
                                                                              JUAN W. PICKETT
                                                                                ••   ■---      -••• ■ ftD,-.t.l A
                 Case 2:21-cv-00926-MLCF-MBN Document 1-2 Filed 05/10/21 Page 4 of 9
·Page 2/6 CIVIL, 0190264 1 Transc!ction Date: 01/08/2021

  /




                                                                      4.
                        The defendant is truly indebted to the petitioner, severally and in soli Jo, for all damages
               that are reasonable in the premises, together with legal interest from the date of injury and for all

               costs of these proceedings, by reason of the following.

                                                                 5.
                       The widow JOANNA MOUTON was forced into an DUAL responsibility at a Young age.
               It impacted her in many ways, one of which is identified as a springboard into who he is 45 years
               after this life changing.eve:11t occurred, Causing mental and emotional impairments.
                                                                 6.
                       Owing the year 1975, the plaintiff was a 30-year-old lady from Houma Louisiana,
               residing overseas with her family in Paris, France where her husband Alphonse Loyes Mouton,
               and their two chiidren, was fulfilling a 6-year contract for an International oil production
               company, Halliburton.
                                                                 7.
                       Responding to what became a nearly decade long energy crisis brought on by the OPEC
               oil embargo of 1973, "her husband a venerated company-man" was issued an ultimatwn - return
               to war-tom Algeria to protect corporate interests or tum in his resignation.


                                                                 8.
                                                                              I
                       Terrorist attacks had become commonplace in Europe and reports of bombings in the
               middle east and Northern Africa became so regular with civil wars and militant/terrorist uprisings,
               many news outlets from the United States placed reporting of those confrontations inside the front
                                                                9.
                     pages of newspapers as a second block positions on television broadcasts. Alternatively, for
               those living inside the range of potential death, it was a life-threatening daily experience.
                                                                10.
                      Following corporate orders, her husband reentered Algeria, where embattlement was aimed
               not only against the government in power at that time, but any corporate targets regardless of their
               given citizenship. It was on the 16111 day of October 1975, when she was notified that her husband
               had been killed. in a "plane crash, during a monsoon."
                                                                11.
                      Consequently, the plaintiff's suffered a lifelong mental breakdown, and she became
               haunted by not knowing what happened or why it did. she then endured responsibilities far
               beyond her level of ability.
                                                                12.
                      This life changing experience psychologically impacted her well into motherhood. Over
                                                         '
               many years she has collected detailed data regarding his husband's death, Mr. Alphonse loyes
               Mouton's. death. With unjustified injwies to include unpaid benefits from, OSHA or ERISA
               1975 readjusted retirement funds , ultimately denying her and her family due process in wrongful
               death damages allowed by law, along standing major medical forgotten fiduciary funds,
· Page 3/6 CIVIL 1Case
                  0190264 1 Transaction Date: 01/08/2021
                       2:21-cv-00926-MLCF-MBN                   Document 1-2 Filed 05/10/21 Page 5 of 9




              including OTIS'S own promised policy's which, did included her and her and her children as a
               beneficiary. what of her husband, as his mother had been told was killed in monsoon? A sealed
              casket, with no autopsy report or disclosed proof to the family of its content, rests in a Louisiana
              grave.
                                                                   13.
                     The plaintiff in this case contends, U.S. both President Gerald Ford and Louisiana
              governor Edwin Edwards should have been infonned of the combative danger involved within
              Algeria during the year 1975 and have demanded the execution of an official civil investigation
              into Halliburton involving dangerous conditions for corporate employees and their families.
                                                     I
                                                                   14.
                          At the same time, rather than conducting a full investigation into the previously
              mentioned matter involving the suspicious death of an Halliburton employee, the plaintiffs was
              instructed by Halliburton to secure a local travel agent for addresses locations to file an
              international complaints, rather than being advise to directly contact the US Consulate.
                                                                   15.
                                                  La. Cr.P. § Section 905.4 A. (1) (10)
                          As the following should be considered an"", however only a reference, as the plaintiff
              seeks civil damages under an aggravating circumstance, under tenn with-holding mitigating
              circumstances. Withholding of evidence. (1848) The act or an instance of obstructing justice by
              stifling or suppressing evidence knowing that it is being sought in an official investigation or a
             judicial proceeding. See obstruction of justice
                                                                    16.
                          These offenders were part of a coalition terrorists' group, amongst the French civilian
              community, where the plaintiff was living. Simultaneously witnessing Death and Terrorism at an
              early age. The unlawful use of violence was used to cause fear and intimidation causing
              incomparable psychological, emotional damages, and undue stress in aggravating circumstance
                                                                   17.
                          Based on all personal experiences of the plaintiff's family, and backed by reports, including
             one dated 8th August 1975, that ran in the Guardian out of London, England, which describe the
             holding of a seven-year-old boy by terrorists in Algiers, Algeria, that made demands of the French
             government for the young boy's release, the plaintiff contents such incidents bear investigating
             International corporate practices of Halliburton dming the 1970s

                                                                   18.
                          1.The defendant permitting the reckless and negligent Business assignment in a dangerous
                          environment
                  ·.J •   2.Permitting them to enter a country where employee~ or incapable to defend themselves.
                          3.Failing to reasonably maintain caution in a suspected war- mne
                          4.Altematively, failing to follow Embassy procedures, and local laws.
                          S.Failing to keep due to improper Outlook over the employee's welfare.
                          6.Failing to reasonably supervise its employees to not-operate in hazardous conditions.
------ - - - - - - - - - - - - - - - - - - ------·
     Case 2:21-cv-00926-MLCF-MBN Document 1-2 Filed 05/10/21 Page 6 of 9
·Page 4/6 CIVIL, 0190264 1 Transaction Date: 01/08/2021




                                                                    20.

                      Upon information and belief: the defendants, , issued a policy of insurance providing
               coverage to the defendants, the Insurance's ofxyz, and his retirement fimds that have been
               withheld, will be given to the judge and a jury of her peers for their review ,or to the judge is
               presiding over the case.



                       JEFF MILLER CEO AND H.~LIBURTON OF LOUlSIANA//fEXAS L.L.C.
                      afforded coverage for liability damages such as those sustained herei~ which coverage
                      was in full force and effect on the date of the subject collision, and who is liable for any
                      amount of judgment by way of said contract of insurance agreeing to defend and
                      indemnify the said defendants for such losses sustained by petitioners herein.


                                                                   21.

                       withholding of evidence. ( I~48) The act or an instance of obstructing justice by stifling
                       or suppressing evidence knowing that it is being sought in an official investigation or a
                                            judicial proceeding. See obstruction ofjustice

                                                                  22.
                      The amount in damages suffered by the petitioner exc~eds SEVENTY-FIVE-
                      THOUSAND AND 00/100 ($75,000.00) DOLLARS, exclusive of interest and costs.

                                                                 23.
                     Pursuant to La. C.C. Art. 2315.2, and in the context of the wrongful death action, Joanna
                     R. Mouton seek damages to compensate the beneficiaries for compensable injuries
                     suffered from the moment of death and thereafter, as follows:
                                                                 24.
                     Loss of estate accumulation, including contributions to retirement plans; and together
                     with interest from date of judicial demand and lor all costs of these proceedings.
                                                                   25.
                      Because of the necessity of this legal action, Petitioners aver that they are still entitled to
                     reasonable compensation to expert witnesses for their court appearances and preparatory
                     wocl4 as well as litigation expenses, deposition expenses and consultant fees.

                                                                   26.
                     Petitioners demands a trial by jury that would include the jurisdiction of the Terrebonne
                     parish, due to fact these are the people of the oil field industry.
                     WHEREFORE, Petitioners, Joanna, respectfully prays that:
                     The defendants be served with a copy of this petition and be cited to appear and answer
                     the same within the time delays set by law.
                                                                   27.
                              After all due delays and legal proceedings had, ·there be judgment against the
                     defendants. HALLIBURTON Jeff Miller Halliburton Energy Services, Inc and XYX
                     INSURANCE COMPANY'S in favor of Petitioner for damages as provided in Paragraphs
                     20 and 21 above in the context of the survival action and wrongful death actio~ and
                     reasonable compensation to expert witnesses for their court appearances and preparatory
                     work, as well as litigation expenses, deposition expenses and consultant fees, together with
                     interest from date of judicial demand and tor all costs of these proceedings.
            Case 2:21-cv-00926-MLCF-MBN Document 1-2 Filed 05/10/21 Page 7 of 9
· Page o/6 CIVIL, 0190264 1 Transaction Date: 01/08/2021
           . .. ·--. -----   -~--------
                            ....




                       7.Failing to reasonably train the employees in a safe manner; as principle responsible for
                       the acts of the defendant to the extent that he was on a mission for the defendant's owners.
                       8.Failing to act reasonable under these circumstances, call local corselet
                      And not - comply with local government regulation.
                      9.Failing to perform an adequate check, including a comprehensive evaluation of the
                      situation before granting them pennission to operate in this type of harsh environment.
                      With -held evidence.
                       IO.Such acts and omissions as will be shown in the trial, all of which were in Contravention
                      of the exercise of due care, prudence, and the law of the United States, the Geneva code of
                      ethics, State of Louisiana and Lafourche Parish our specially pleaded as if and as though
                      copied in extenso.In the course and scope of his employment, by virtue of the theory of
                      Respondent Superior, said acts of fault, negligence and gross negligence which legally
                      contributed to the accident and injuries sustained herein, and are the proximate cause of the
                      accident and Petitioners' injuries. Past, present and future emotional distress, mental
                      anguish and grief;




                                                                   19.


                          1. Loss of funds decedent would have used to support. maintain and care for a
                             dependent as heir;
                          2. Loss of advice, counsel, instruction and services in the home;
                          3. Inheritance loss;
                          4. Loss of past health, mental health and psychological, psychologist psychiatrist
                             mental health, hospitals, stress disorder, insurance and life insurance benefits.
                          5. Loss of the dependent's life insurance.
                          6. Loss of child consortium loss of secondary education.
                          7. The inhuman decision to exclude a 10-year-old dependent child status of dependent
                             in which was needed for food, water, clothing, and shelter.
                         8. Past pain and suffering (mental and physical);
                         9. Loss of enjoyment of life;
                         IO. Mental anguish, fright and pre-impact fear;
                         11. Inability to cope;
                         12. Loss of personal possessions damaged in the accident, mental shock
                         13. Pre-judgment interest;
                         14. Attorney fees {if applicable)
                         15. Punitive damages (if applicable)
                         16. prejudgment interest
                         17. loss of income
                         18. Loss of child consortium and compensation lor loss of love, companionship.
                             affection, society, solace, moral support and loss of enjoyment of as they pertain to
                             the surviving child, Loss of private education
             Case 2:21-cv-00926-MLCF-MBN Document 1-2 Filed 05/10/21 Page 8 of 9
·Page 6/6 CIVIL 1 0190264, Transaction Date: 01/08/2021




                                                                28.
                           PETITIONERS FURTHER PRAY for all general and equitable relief to which
                      they are entitled to under the law. and if necessary, to expedite any expenses for the
                      exhwning the body related to these proceedings' plaintiff requested ayailabl! asslstapce
                      to indigent.




                                                                               A TRUE COPY OF THB ORIGINAL
                                                                                  CLERK'S OFFICE, HOUMA
                 Respectfully submitted:                                       LA.         ;~Pt~ 2 3 2021             20

                 BY. Joanna Ruth Gaidry, Mouton.                                BY      fLJku_ J. ~~L--
                                                                                       Deputy Clerk of Court
                 224 Gamet Street Houma, LA 70364

                 IN PROPER PERSON



                Although                                                                 JFKLEO
                PLEASE SERVE:

                Jeff Miller Halliburton Energy Services, Inc.
                                                                                       J. ~u~.ttt~
                                                                                             811
                                                                                              JAN O
                                                                                           DEPUTY a.ERK OF COUFrr
                3000 N Sam Houston Pkwy E, Houston, TX 77032                             •>ARfSH OF TERAEBONNE, l.A
    Case 2:21-cv-00926-MLCF-MBN Document 1-2 Filed 05/10/21 Page 9 of 9




\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\                                                         UM1£0ST4TH
                                                                                              rOSMLSEJl'VJCE•



                                                                                                    1000




                                                            CITATION (LONG ARM STATUTE)

                                                                                          Case: 0190264




                       a default judgment rendered against you.



                       Witness my hand and official seal tltis 23RD day ofAPRIL, 2021.
